DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 and claims bellow is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toennessen US 20100170428 A1.

Regarding claim 1, 14 Toennessen teaches
1. (Original) A seismic survey system, comprising:
a receiver array(fig. 2) comprising a first streamer(left 32) and a second streamer;(right 32)
a first plurality of receivers coupled with the first streamer;[0003]
a second plurality of receivers coupled with the second streamer;[0003]
a main source array(14a+14b) comprising a first main source(one of the 16 of 14a) and a second main source;(sources 16  of the 14b fig. 3)
an accessory source array(another 16 of 14a+14b) comprising a first accessory source(another 16 of 14a) and a second accessory source(sources 16 of 14b), 
the first accessory source to couple with the first main source and the second accessory source to couple with the second main source;(fig. 3)
a first lateral(44a) cable to couple with a first diverter(34a) and with the first main source(16); and
a second lateral cable(44b) to couple with a second diverter(34b) and with the second main source.(16)

2, 15 (Original) The seismic survey system of claim 1, comprising:
the first main source(16) comprising a first float(20) of the first main source (20 directly attached to first main source 16) , a second float(20 indirectly coupled to 16 through 28 and other connections) of the first main source, and a third float of the first main source(another 20 combination of gif. 5 and fig. 1 ); and
the second main source comprising a first float of the second main source, a second float of the second main source, and a third float of the second main source.(similar interpretation)


4. (Original) The seismic survey system of claim 1, comprising:
the first main source comprising a first float of the first main source, a second float of the first main source, and a third float of the first main source;
the second main source comprising a first float of the second main source, a second float of the second main source, and a third float of the second main source;
the first accessory source to couple with the second float of the first main source; and
the second accessory source to couple with the second float of the second main source.(combination of the fig. 1,2 and 3)

5. (Original) The seismic survey system of claim 1, comprising:
the first main source comprising a first float of the first main source, a second float of the first main source, and a third float of the first main source;
the second main source comprising a first float of the second main source, a second float of the second main source, and a third float of the second main source;
the first accessory source to couple with the first float of the first main source; and
the second accessory source to couple with the first float of the second main source. .(combination of the fig. 1,2 and 3)

6. (Original) The seismic survey system of claim 1, comprising:
the first main source comprising a first float of the first main source, a second float of the first main source, and a third float of the first main source;
the second main source comprising a first float of the second main source, a second float of the second main source, and a third float of the second main source;
the first accessory source to couple with the first float of the first main source;
the second accessory source to couple with the first float of the second main source;
the accessory source array comprising a third accessory source and a fourth accessory source;
the third accessory source to couple with the third float of the first main source; and
the fourth accessory source to couple with the third float of the second main source. .(combination of the fig. 1,2 and 3)

7. (Original) The seismic survey system of claim 1, comprising:
the first main source comprising a first float of the first main source, a second float of the first main source, and a third float of the first main source;
the second main source comprising a first float of the second main source, a second float of the second main source, and a third float of the second main source;
the first accessory source to couple with the first float of the first main source;
the second accessory source to couple with the first float of the second main source;
the first streamer to couple with the third float of the first main source;
the second streamer to couple with the third float of the second main source;
the receiver array comprising a third streamer, a fourth streamer, a fifth streamer and a sixth streamer;
the third streamer and the fifth streamer to couple with the first lateral cable; and
the fourth streamer and the sixth streamer to couple with the second lateral cable. .(combination of the fig. 1,2 and 3)

8. (Original) The seismic survey system of claim 1, comprising:
the first main source comprising a first float of the first main source, a second float of the first main source, and a third float of the first main source;
the second main source comprising a first float of the second main source, a second float of the second main source, and a third float of the second main source;
the first accessory source to couple with the first float of the first main source;
the second accessory source to couple with the first float of the second main source;
the accessory source array comprising a third accessory source and a fourth accessory source;
the third accessory source to couple with the first lateral cable;
the fourth accessory source to couple with the second lateral cable;
the first streamer to couple with the first float of the first main source;
the second streamer to couple with the first float of the second main source;
the receiver array comprising a third streamer, and a fourth streamer;
the third streamer to couple with the third float of the first main source; and
the fourth streamer to couple with the third float of the second main source. .(combination of the fig. 1,2 and 3)

9. (Original) The seismic survey system of claim 1, comprising:
the main source array comprising a third main source;
the first main source comprising a first float of the first main source and a second float of the first main source;
the second main source comprising a first float of the second main source and a second float of the second main source; and
the third main source comprising a first float of the third main source and a second float of the third main source. .(combination of the fig. 1,2 and 3)

10. (Original) The seismic survey system of claim 1, comprising:
the main source array comprising a third main source;
the first main source comprising a first float of the first main source and a second float of the first main source;
the second main source comprising a first float of the second main source and a second float of the second main source;
the third main source comprising a first float of the third main source and a second float of the third main source;
the first accessory source to couple with the first float of the first main source;
the second accessory source to couple with the first float of the second main source;
the accessory source array comprising a third accessory source, a fourth accessory source, a fifth accessory source, and a sixth accessory source;
the third accessory source to couple with the first float of the third main source;
the fourth accessory source to couple with the second float of the third main source;
the fifth accessory source to couple with the first lateral cable; and
the sixth accessory source to couple with the second lateral cable. .(combination of the fig. 1,2 and 3)

12. (Original) The seismic survey system of claim 1, comprising:
the main source array to generate an acoustic signal;
the receiver array to receive reflection data generated by the acoustic signal.[0003-0007]

13. (Original) The seismic survey system of claim 1, comprising:
the accessory source array to generate an acoustic signal;
the receiver array to receive reflection data generated by the acoustic signal. .[0003-0007]

16. (Original) The seismic survey method of claim 14, comprising:
providing the first main source comprising a first float of the first main source, a second float of the first main source, and a third float of the first main source;
providing the second main source comprising a first float of the second main source, a second float of the second main source, and a third float of the second main source;
coupling the first accessory source with the first float of the first main source;
coupling the second accessory source with the first float of the second main source;
providing the accessory source array comprising a third accessory source and a fourth accessory source;
coupling the third accessory source with the first lateral cable;
coupling the fourth accessory source with the second lateral cable;
coupling the first streamer with the first float of the first main source;
coupling the second streamer with the first float of the second main source;
providing the receiver array comprising a third streamer and a fourth streamer;
coupling the third streamer with the third float of the first main source; and
coupling the fourth streamer with the third float of the second main source.(fig. 2, 3)

17. (Original) The seismic survey method of claim 14, comprising:
towing, by a vessel, the receiver array, the main source array, and the accessory source array in a tow direction. [0007]

19. (Original) The seismic survey method of claim 14, comprising:
generating, by the main source array, an acoustic signal;
receiving, by the receiver array, reflection data generated by the acoustic signal.[0003-0007]

20. (Original) The seismic survey method of claim 14, comprising:
generating, by the accessory source array, an acoustic signal;
receiving, by the receiver array, reflection data generated by the acoustic signal. [0003-0007]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toennessen US 20100170428 A1.
Claim 3, 11 is obvious over the combination of fig. 1, 2, and 3 
3. (Original) The seismic survey system of claim 1, comprising:
the first main source comprising a first float of the first main source, a second float of the first main source, and a third float of the first main source;
the second main source comprising a first float of the second main source, a second float of the second main source, and a third float of the second main source;
the first streamer to couple with the first float of the first main source;
the second streamer to couple with the first float of the second main source the receiver array comprising a third streamer, a fourth streamer, a fifth streamer and a sixth streamer;
the third streamer to couple with the second float of the first main source;
the fourth streamer to couple with the second float of the second main source;
the fifth streamer to couple with the third float of the first main source; and
the sixth streamer to couple with the third float of the second main source.
11. (Original) The seismic survey system of claim 1, comprising:
the main source array comprising a third main source;
the first main source comprising a first float of the first main source and a second float of the first main source;
the second main source comprising a first float of the second main source and a second float of the second main source;
the third main source comprising a first float of the third main source and a second float of the third main source;
the first streamer to couple with the first float of the first main source;
the second streamer to couple with the first float of the second main source;
the receiver array comprising a third streamer, a fourth streamer, a fifth streamer and a sixth streamer;
the third streamer to couple with the second float of the first main source;
the fourth streamer to couple with the second float of the second main source;
the fifth streamer to couple with the first float of the third main source; and
the sixth streamer to couple with the second float of the third main source.

it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Toennessen  in order to achieve desired coverage and data acquisition. 

Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toennessen US 20100170428 A1 in view of Harrick 	US 20100212927 A1.
Regarding claim 18 Toennessen does not teach but Harric teaches
18. (Original) The seismic survey method of claim 14, comprising:
disposing the main source array at a first depth of a body of water;
disposing the receiver array at a second depth of the body of water, the second depth deeper than the first depth.(fig. 2)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Toennessen with teaching by Harrick in order to achieve desired data quality.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645